                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MICHAEL ANTHONY NEWCOMB                                                       PLAINTIFF

v.                        CASE NO. 4:19-CV-00714 BSM

LUCAS EMBERTON, et al.                                                    DEFENDANTS

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Patricia S. Harris [Doc. No. 7] has been received. After careful review of the record,

the RD is adopted, and this case is dismissed without prejudice.

       IT IS SO ORDERED this 3rd day of March 2020.



                                                   UNITED STATES DISTRICT JUDGE
